DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 15 is withdrawn. Claims 1 and 6 are amended. Claims 11-14 are rejoined. Claims 1-14 are presently examined. Claims 1-10 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 9/29/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 9/29/2020 are overcome.

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 12/23/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2019 is partially withdrawn. Claims 11-14, directed to a multi stage unit, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 15, directed to a method of axial centering, is withdrawn from consideration because it does not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 11 is objected to because of the following informalities: The claim does not begin with the indefinite article “a”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: The linking verb “are” does not appear between “units” and “disposed” (line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, there is insufficient antecedent basis for the limitation “the successive flutes” (line 4) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited successive flutes.
There is insufficient antecedent basis for the limitation “the first rotary knife” (line 6) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a first rotary knife.
There is insufficient antecedent basis for the limitation “the centering plane” (lines 7-8) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a centering plane.
There is insufficient antecedent basis for the limitation “the second rotary knife” (lines 14-15) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited a second rotary knife. Claims 12-14 are indefinite by dependence.

Regarding claim 12, it is unclear what scope is required by the limitation “seeing in the direction of conveying of the rod like article are assigned to the first stage unit” (lines 2-3). Does this require the second stage units to be located downstream of the first stage unit or that the second stage units are located visibly beneath the first stage unit? The claim is therefore indefinite. Claim 14 is indefinite by dependence.

Regarding claim 13, it is unclear what scope is required by the limitation “seeing in the direction of conveying of the rod like articles” (lines 4-5). For the purposes of this Office action, the limitation will be interpreted as if it recited in the direction of conveying of the rod like articles.

Regarding claim 14, it is unclear whether the limitation “the rotary knife” (line 1) refers to the first or second rotary knives, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the first rotary knife.

Allowable Subject Matter
Claims 1-10 are allowed. Claims 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is an examiner’s statement of reasons for allowance:
Brunswig (US 2,821,201) teaches a shifting device for cigarettes which effects axial movement of the cigarettes and associated mouthpieces and filter tips (column 1, lines 16-22). The cigarettes are placed in conveyor drum with grooves spaced along its circumference, which are considered to meet the claim limitation of a flute (column 2, lines 39-48). A pair of spaced disc rings are disposed concentrically with respect to the conveyor drum (column 2, lines 49-59) push the cigarette components together and center them with respect to the drum (column 3, lines 9-15). The discs are angled with respect to the drum (column 3, lines 9-15) and converge in the direction of drum movement (figure 1). The discs are held in place using springs (column 3, lines 16-23). However, Brunswig does not teach or suggest the discs moving to move the cigarettes.
Boleslawski (US 10,375,987) teaches an apparatus for shifting rod shaped article of different lengths using rotational pushing elements that act directly on the ends of the rod shaped articles (abstract). The apparatus has a drum conveyor comprising a drum with a plurality of flutes (figure 1, reference numeral 4) on its surface to convey the rod shaped articles and a pushing unit (figure 1, reference numeral 5) having two rotational pushing rollers (figure 2a, reference numeral 11) connected by a shaft (figure 2a, reference numeral 12) that act on opposite ends of the rod shaped article to move transversely to the axis of the flue to shift the article (column 3, lines 14-52). The rollers are inclined with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL E SPARKS/               Examiner, Art Unit 1747